      3:20-cv-03003-SLD # 23   Page 1 of 5                                       E-FILED
                                                   Tuesday, 25 August, 2020 01:19:55 PM
                                                            Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Antonio L. Blanchard,                        )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )    20-3003
                                             )
Rob Jeffreys, et al.                         )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Dixon Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s amended complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
      3:20-cv-03003-SLD # 23   Page 2 of 5




      Plaintiff alleges that Defendant Goodman filed disciplinary
reports and took other actions in retaliation for grievances Plaintiff
filed regarding another prison official’s use of a racial slur. Plaintiff
alleges that Defendants Jeffreys, Burle, White, Simmons, Olsen,
Johnson, and John Doe denied his grievances and otherwise failed
to investigate his claims, and that Defendants Howard, McIntosh,
Miles, Bellegante, Navera, Black, Kara, Tim, Ansboro, and Sanders
did not file reports Plaintiff wanted them to file. Plaintiff alleges that
Defendant Hinton investigated complaints about Plaintiff’s mental
health care and concluded that Plaintiff’s needs had been
addressed.

     Plaintiff states a First Amendment retaliation claim against
Defendant Goodman. Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir.
2009). Plaintiff does not have constitutional rights to a grievance
process, and the denial of an administrative complaint does not
constitute the personal involvement required for § 1983 claims.
Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); George v.
Smith, 507 F.3d 605, 607 (7th Cir. 2007). Plaintiff also does not
have a constitutional right to compel prison officials to investigate
claims of harassment or misconduct, nor can he sue officials solely
because they were in charge. Dickens v. Illinois, 753 F. App’x 390,
392 (7th Cir. 2018); Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).
Plaintiff, therefore, does not state a claim against any other
defendant.

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states a
           First Amendment retaliation claim against Defendant
           Goodman. Any additional claims shall not be included in
           the case, except at the court’s discretion on motion by a
           party for good cause shown or pursuant to Federal Rule
           of Civil Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
 3:20-cv-03003-SLD # 23   Page 3 of 5




     defendants before filing any motions, in order to give the
     defendants notice and an opportunity to respond to
     those motions. Motions filed before defendants' counsel
     has filed an appearance will generally be denied as
     premature. The plaintiff need not submit any evidence to
     the court at this time, unless otherwise directed by the
     court.

3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed
     answers or appeared through counsel within 90 days of
     the entry of this order, the plaintiff may file a motion
     requesting the status of service. After the defendants
     have been served, the court will enter an order setting
     discovery and dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall
     provide to the clerk said defendant's current work
     address, or, if not known, said defendant's forwarding
     address. This information shall be used only for
     effectuating service. Documentation of forwarding
     addresses shall be retained only by the clerk and shall
     not be maintained in the public docket nor disclosed by
     the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
 3:20-cv-03003-SLD # 23   Page 4 of 5




     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.

7.   Counsel for the defendants is hereby granted leave to
     depose the plaintiff at his place of confinement. Counsel
     for the defendants shall arrange the time for the
     deposition.

8.   The plaintiff shall immediately notify the court, in
     writing, of any change in his mailing address and
     telephone number. The plaintiff's failure to notify the
     court of a change in mailing address or phone number
     will result in dismissal of this lawsuit, with prejudice.

9.   If a defendant fails to sign and return a waiver of service
     to the clerk within 30 days after the waiver is sent, the
     court will take appropriate steps to effect formal service
     through the U.S. Marshals service on that defendant and
     will require that defendant to pay the full costs of formal
     service pursuant to Federal Rule of Civil Procedure
     4(d)(2).
3:20-cv-03003-SLD # 23   Page 5 of 5




10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Defendants Jeffreys,
      Burle, White, Simmons, Olsen, Johnson, John Doe,
      Howard, McIntosh, Miles, Bellegante, Navera, Black,
      Kara, Tim, Ansboro, Sanders, Colce, Wexford Health
      Sources, and Hinton as defendants.

12.   The clerk is directed to attempt service on Defendant
      Goodman pursuant to the standard procedures.

13.   Plaintiff’s Motion for Leave to File an Amended Complaint
      [22] is granted. Clerk is directed to docket Plaintiff’s
      motion as an amended complaint.



          Entered this 25th day of August, 2020.




                   s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
